UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8000



GREGORY A. RICHARDSON,

                                              Plaintiff - Appellant,

          versus


L.    LEE,    Correctional    Officer/Security
Personnel; RECORDS DEPARTMENT; T. L. JOHNSON,
Correctional    Officer/Security    Personnel;
RONALD ANGELONE, Director/Supervisor Virginia
State    Penal    Institutions;    BOARD    OF
CORRECTIONS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-211)


Submitted:   April 18, 2002                 Decided:   April 25, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory A. Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory A. Richardson appeals the district court’s order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

Richardson’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).    The magistrate judge recommended

that relief be denied and advised Richardson that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Richardson failed to object to the magistrate

judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).   Richardson has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                 2